DETAILED ACTION

Remarks
This Office Action is in response to the application 16/665413 filed on 28 October 2019.
Claims 2-37 have been examined.
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Claim 32 invokes § 112(f) due to the recitation of the following: “means for rendering, on a user interface module, a configurable two-dimensional grid comprising a plurality of cells” and “means for validating data.” The first of these two limitations, “means for rendering…”, is interpreted as incorporating the appropriate hardware disclosed in the instant specification for fulfilling the function of rendering, i.e. an output device such as a computer monitor (see para. 0040 of the published specification). The second of the two limitations, "means for validating data…”, is interpreted as incorporating the appropriate hardware disclosed in the instant specification for fulfilling the function of applying validation rules, i.e. a programmable computer system including at least one processor and at least one data storage system (see para. 0085 of the published specification).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,489,360 B2.
Claim 2 of the examined application (Application No. 16/665413) is mapped to claim 1 of U.S. Patent No. 10,489,360 B2 in the following table:
App. No. 16/665413
U.S. Patent No. 10,489,360 B2
2.
A computing system for validating data, the computing system comprising:
1.
A computing system for specifying one or more validation rules for validating data included in one or more fields of each element of a plurality of elements of a dataset, the computing system including:
a user interface module configured to render a configurable two-dimensional grid comprising a plurality of cells arranged as a plurality of rows and columns, with a first one of the plurality of rows and columns corresponding to one or more validation rules and a second one of the plurality of rows and columns corresponding to fields of a plurality of elements of a dataset;
a user interface module configured to render a plurality of cells arranged in a two-dimensional grid having a first axis and a second axis, the two dimensional grid including one or more subsets of the cells extending in a direction along the first axis of the two-dimensional grid, each subset of the one or more subsets associated with a respective field of an element of the plurality of elements of the dataset, and multiple subsets of the cells extending in a direction along the second axis of the two dimensional grid, each of one or more of the multiple subsets including a plurality of cells associated with a same validation rule; and
a processing module, including at least one processor, configured to apply the one or more validation rules to at least one element of the dataset based on user input received from at least some of the plurality of cells;
a processing module, including at least one processor, configured to apply validation rules to at least one element of the dataset based on user input received from at least some of the cells;
wherein at least one cell of the plurality of cells, corresponding to respective at least one column and at least one row from the grid, includes:
wherein at least some cells, associated with a field and a validation rule, each include

an input element region that receives in the at least one cell an input parameter to configure a respective at least one rule of the one or more validation rules; and
an input element for receiving input determining whether or not the associated validation rule is applied to the associated field, and
an indicator element region that renders in the at least one cell feedback resulting from application of the respective at least one rule to data in a respective at least one of the fields.
an indicator for indicating feedback associated with a validation result based on applying the associated validation rule to data included in the associated field of the element.

	
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the examined application recites a method analogous to that of the U.S. Patent but in broader, more general language. Therefore, claim 1 of the examined application would have been obvious over the reference claim.

Information Disclosure Statement
The information disclosure statement filed 16 June 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim(s) 2-19, the claim(s) recite a computing system comprising a processing module, including at least one processor. The term “processor” has various definitions in the computing arts, including that it can be software. In addition, Applicant's specification states the following: “The techniques described above can be implemented using software” (see Applicant’s published disclosure, U.S. PGPub. No. 20200301897 A1, paragraph 0085). Therefore, the claim(s) encompass software per se. As such, the claim(s) are not limited to statutory subject matter and are therefore non-statutory. In order to overcome the software per se rejection(s), the Examiner recommends amending the claim(s) to recite a processor coupled to a memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-14, and 18-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lott et al. (U.S. Patent Application Publication No. 20050060317 A1, hereinafter referred to as Lott) in view of Jesudoss et al. (U.S. Patent No. 9,292,477 B1, hereinafter referred to as Jesudoss) and Rothermel et al. (U.S. Patent No. 6,948,154 B1, hereinafter referred to as Rothermel).
As to claim 2, Lott teaches a computing system for validating data, the computing system comprising (see Lott paragraph 0002: the invention is embodied as a computer-implemented system):
a user interface module configured to render a configurable two-dimensional grid comprising a plurality of cells arranged as a plurality of rows and columns (see Lott paragraph 0057 and Fig. 7: rule editor 300 comprises Boolean Condition grid 701, which is a two-dimensional grid that has rows and columns), with a first one of the plurality of rows and columns corresponding to one or more validation rules (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a first axis that represents data values that are either required or prohibited; Note: Lott’s data values that are either required or prohibited correspond to the claimed validation rules) and a second one of the plurality of rows and columns corresponding to fields of a plurality of elements of a dataset (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a second axis that represents fields of the data being validated); and
a processing module, including at least one processor, configured to apply the one or more validation rules to at least one element of the dataset based on user input received from at least some of the plurality of cells (see Lott paragraphs 0016 and 0048: rules entered by the user into rule editor 300 are transformed by automated code generator 330 into Extensible Stylesheet Language Transform (XSLT) documents or Java code, which is then used by production environment 360 to validate data);
wherein at least one cell of the plurality of cells, corresponding to respective at least one column and at least one row from the grid, includes:
an input element region that receives in the at least one cell an input parameter to configure a respective at least one rule of the one or more validation rules (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination, or remain blank; Note: inputting into a cell “P” for prohibited or “R” for required, as taught by Lott, corresponds to a configuration input).
Lott does not appear to explicitly disclose an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field.
However, Jesudoss teaches an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field (see Jesudoss col. 9 L43-47 and Fig. 2: at step ST208, validation rules are applied, and at step ST210, an indication of a validation result is returned to the input panel).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott to include the teachings of Jesudoss because it enables decoupling of data validation logic from a software application, allowing the validation rules to change without requiring a change in the software application (see Jesudoss col. 1 L19-30 and col. 2 L23-43).
Lott as modified by Jesudoss does not appear to explicitly disclose an indicator element region that renders in at least one cell feedback.
However, Rothermel teaches an indicator element region that renders in at least one cell feedback (see Rothermel col. 9 L1-7, col. 13 L3-20, and Fig. 12: feedback about validation results of spreadsheet cells is provided to a user by a visual indicator in each cell, such as coloring or shading of the cell).
Research has determined that it is important to place certain constraints on the visual representation of feedback in spreadsheet environments. Among these constraints is the use of a conservative amount of screen space so that the visual representation of feedback does not significantly decrease the number of cells that can be displayed (see Rothermel col. 17 L64 to col. 18 L52). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss to include the teachings of Rothermel because supplying feedback by altering cells’ borders, shading, or color provides visual representation of the feedback without requiring any additional screen space (see Rothermel col. 17 L64 to col. 18 L52).

As to claim 3, Lott as modified by Jesudoss and Rothermel teaches wherein the indicator element region of the at least one of cell that renders the feedback resulting from the application of the respective at least one rule is configured to:
render in the at least one cell the feedback resulting from the application of the respective at least one rule (see Rothermel col. 9 L1-7, col. 13 L3-20, and Fig. 12: feedback about validation results of spreadsheet cells is provided to a user by a visual indicator in each cell, such as coloring or shading of the cell) as configured by the input parameter received by the input element of the at least one cell  (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination, or remain blank; Note: inputting into a cell “P” for prohibited or “R” for required, as taught by Lott, corresponds to a configuration input; and see Jesudoss col. 9 L43-47 and Fig. 2: at step ST208, validation rules are applied, and at step ST210, an indication of a validation result is returned to the input panel).

As to claim 4, Lott as modified by Jesudoss and Rothermel teaches wherein a first subset of the plurality of cells is arranged in a first column, from the plurality of rows and columns, associated with a same validation rule (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a second axis that represents data values, each cell of the grid represents a particular combination of data field and data value, and each cell specifies “P” for a prohibited combination and “R” for a required combination; Note: checking whether each data field has a particular value is interpreted as a same validation rule as recited in Applicant’s claim), and wherein a second subset of the plurality of cells is arranged in a first row, from the plurality of rows and columns, associated with a first field from the fields of the plurality of elements (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a first axis that represents fields of the data being validated).

As to claim 5, Lott as modified by Jesudoss and Rothermel teaches wherein the processing module configured to apply one or more rules is configured to:
determine a selected validation rule associated with the at least one cell of plurality of cells, with the at least one cell associated with a first field of a first element, based on input received in the input element of the at least one cell (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a second axis that represents data values, each cell of the grid represents a particular combination of data field and data value, and each cell specifies “P” for a prohibited combination and “R” for a required combination; Note: checking whether each data field has a particular value is interpreted as a same validation rule as recited in Applicant’s claim); and
determine validation results for the data included in the first field of the first element based on the selected validation rule (see Lott paragraphs 0016 and 0048: rules entered by the user into rule editor 300 are transformed by automated code generator 330 into Extensible Stylesheet Language Transform (XSLT) documents or Java code, which is then used by production environment 360 to validate data).

As to claim 6, Lott as modified by Jesudoss and Rothermel teaches wherein the processing module is further configured to apply selected validation rules from a plurality of rule types, wherein a first validation rule is of a first validation rule type, from the plurality of rule types, for performing a first data validation test on a first set of the fields from the plurality of elements (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination; the input of “P” or “R” determines what type of validation is performed on the associated data field; Note: a particular data value being prohibited in a particular field, as taught by Lott, is interpreted as a first validation rule type), and a second validation rule is of a second validation rule type from the plurality of rule types, with the second validation rule type being different from the first validation rule type (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination; the input of “P” or “R” determines what type of validation is performed on the associated data field; Note: a particular data value being required in a particular field, as taught by Lott, is interpreted as a second validation rule type).

As to claim 7, Lott as modified by Jesudoss and Rothermel teaches wherein the second validation rule, associated with the at least one second subset of cells, is of a validation rule type that receives user-specified values for configuring the second validation rule (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination; the input of “P” or “R” determines what type of validation is performed on the associated data field; Note: “P” and “R” correspond to user-specified values).

As to claim 8, Lott as modified by Jesudoss and Rothermel teaches wherein the first validation rule type and the second validation rule type each comprises one or more of: a) an integer validation rule type to validate that an associated field contains only integer numbers, b) an invalid values validation rule type to validate that the associated field does not contain user specified invalid values (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination), c) a max precision validation rule type to validate that the associated field has no more than a user specified number of digits after a decimal point, d) a maximum validation rule type to validate if the associated field value is greater than a user specified value, e) a maximum length validation rule type to validate that the associated field has no more than a user specified number of characters or bytes, f) a minimum validation rule type to validate if the associated field is less than a user specified value, g) a not-blank validation rule type to validate if the associated field is empty or contains only blanks, h) a not-null validation rule type to validate if the associated field is null, i) a pattern validation rule type to validate that a string field is associated with a specified pattern, j) a valid values validation rule type to validates that the associated field contains only user specified valid values, or k) a valid-for-type validation rule type to validate that the associated field data is valid for its type.

As to claim 9, Lott as modified by Jesudoss and Rothermel teaches wherein the input element is configured to receive input specifying one or more validation rule parameters (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination; the input of “P” or “R” determines what type of validation is performed on the associated data field, and hence these values are interpreted as validation rule parameters).

As to claim 10, Lott as modified by Jesudoss and Rothermel teaches wherein presence of the one or more validation rule parameters determines whether or not the associated validation rule is applied to the associated field (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination, or remain blank; a cell being left blank results in not applying the validation rule to the associated field, and hence the validation rule parameters determine whether or not the rule is applied).

As to claim 11, Lott as modified by Jesudoss and Rothermel teaches wherein the processing module is further configured to determine a correctness of each of the one or more validation rule parameters (see Lott paragraph 0054 and Fig. 4: rule editor 300 comprises the user interface shown in Fig. 4 for validating and correcting the rules input by the user).

As to claim 12, Lott as modified by Jesudoss and Rothermel teaches wherein the at least one cell of the plurality of cells includes a second indicator for displaying a result representing the determined correctness of the validation rule parameters associated with the at least one cell (see Rothermel col. 12 L44 to col. 13 L2 and Fig. 7: cells in the spreadsheet include validation tab 705 which displays a checkmark when the input to the cell is determined to be valid).

As to claim 13, Lott as modified by Jesudoss and Rothermel teaches wherein the respective at least one rule of the one or more validation rules, when evaluated, yields an indication representing one of a valid result or an invalid result (see Jesudoss col. 9 L43-47 and Fig. 2: at step ST208, validation rules are applied, and at step ST210, an indication of a validation result is returned to the input panel).

As to claim 14, Lott as modified by Jesudoss and Rothermel teaches wherein the indicator element region configured to render feedback resulting from application of the respective at least one rule is configured to apply shading to the at least one cell if the indication represent the invalid result (see Rothermel col. 9 L1-7, col. 13 L3-20, and Fig. 12: feedback about validation results of spreadsheet cells is provided to a user by a visual indicator in each cell, such as shading of the cell).

As to claim 18, Lott as modified by Jesudoss and Rothermel teaches wherein the input element region of the at least one cell of the plurality of cells is configured to receive an excluded value, such that the excluded value appearing in a corresponding field prevents the respective at least one rule associated with at least one cell from being applied to the excluded value (see Lott paragraph 0056 and Fig. 6: rules editor 300 displays user interface box 605 that permits certain characters to be excluded from rule processing).

As to claim 19, Lott as modified by Jesudoss and Rothermel teaches wherein each of a subset of the plurality of cells extending in the direction along an entire column of the plurality of rows and columns includes the entire subset of cells associated with a same validation rule from the one or more of the validation rules (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a second axis that represents data values, each cell of the grid represents a particular combination of data field and data value, and each cell specifies “P” for a prohibited combination and “R” for a required combination; Note: checking whether each data field has a particular value is interpreted as a same validation rule as recited in Applicant’s claim).

As to claim 20, Lott teaches a method for testing data, the computing system comprising:
rendering, on a user interface module, a configurable two-dimensional grid comprising a plurality of cells arranged as a plurality of rows and columns (see Lott paragraph 0057 and Fig. 7: rule editor 300 comprises Boolean Condition grid 701, which is a two-dimensional grid that has rows and columns), with a first of the plurality of rows and columns corresponding to one or more validation rules (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a first axis that represents data values that are either required or prohibited; Note: Lott’s data values that are either required or prohibited correspond to the claimed validation rules) and a second one of the plurality of rows and columns corresponding to fields of a plurality of elements of a dataset (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a second axis that represents fields of the data being validated); and
validating, by a processor-based device (see Lott paragraph 0002: the invention is embodied as a computer-implemented system), data included in one or more of the fields of the plurality of elements of the dataset based on data received through the user interface module (see Lott paragraphs 0016 and 0048: rules entered by the user into rule editor 300 are transformed by automated code generator 330 into Extensible Stylesheet Language Transform (XSLT) documents or Java code, which is then used by production environment 360 to validate data);
wherein at least one cell of the plurality of cells, corresponding to respective at least one column and at least one row from the plurality of rows and columns, includes:
an input element region that receives in the at least one cell an input parameter to configure a respective at least one rule of the one or more validation rules (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination, or remain blank; Note: inputting into a cell “P” for prohibited or “R” for required, as taught by Lott, corresponds to a configuration input).
Lott does not appear to explicitly disclose an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field.
However, Jesudoss teaches an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field (see Jesudoss col. 9 L43-47 and Fig. 2: at step ST208, validation rules are applied, and at step ST210, an indication of a validation result is returned to the input panel).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott to include the teachings of Jesudoss because it enables decoupling of data validation logic from a software application, allowing the validation rules to change without requiring a change in the software application (see Jesudoss col. 1 L19-30 and col. 2 L23-43).
Lott as modified by Jesudoss does not appear to explicitly disclose an indicator element region that renders in at least one cell feedback.
However, Rothermel teaches an indicator element region that renders in at least one cell feedback (see Rothermel col. 9 L1-7, col. 13 L3-20, and Fig. 12: feedback about validation results of spreadsheet cells is provided to a user by a visual indicator in each cell, such as coloring or shading of the cell).
Research has determined that it is important to place certain constraints on the visual representation of feedback in spreadsheet environments. Among these constraints is the use of a conservative amount of screen space so that the visual representation of feedback does not significantly decrease the number of cells that can be displayed (see Rothermel col. 17 L64 to col. 18 L52). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss to include the teachings of Rothermel because supplying feedback by altering cells’ borders, shading, or color provides visual representation of the feedback without requiring any additional screen space (see Rothermel col. 17 L64 to col. 18 L52).

As to claim 21, see the rejection of claim 3 above.

As to claim 22, see the rejection of claim 4 above.

As to claim 23, see the rejection of claim 2 above.

As to claim 24, see the rejection of claim 14 above.

As to claim 25, see the rejection of claim 18 above.

As to claim 26, Lott teaches a computer program, stored on a non-transitory computer-readable medium, for testing data, the computer program including instructions for causing a computer system to (see Lott paragraph 0002: the invention is embodied as computer-implemented software):
render, on a user interface module, a configurable two-dimensional grid comprising a plurality of cells arranged as a plurality of rows and columns (see Lott paragraph 0057 and Fig. 7: rule editor 300 comprises Boolean Condition grid 701, which is a two-dimensional grid that has rows and columns), with a first of the plurality of rows and columns corresponding to one or more validation rules (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a first axis that represents data values that are either required or prohibited; Note: Lott’s data values that are either required or prohibited correspond to the claimed validation rules) and a second one of the plurality of rows and columns corresponding to fields of a plurality of elements of a dataset (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a second axis that represents fields of the data being validated); and
validate data included in one or more of the fields based on data received through the user interface module (see Lott paragraphs 0016 and 0048: rules entered by the user into rule editor 300 are transformed by automated code generator 330 into Extensible Stylesheet Language Transform (XSLT) documents or Java code, which is then used by production environment 360 to validate data);
wherein at least one cell of the plurality of cells, corresponding to respective at least one column and at least one row from the plurality of rows and columns, includes:
an input element region that receives in the at least one cell an input parameter to configure a respective at least one rule of the one or more validation rules (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination, or remain blank; Note: inputting into a cell “P” for prohibited or “R” for required, as taught by Lott, corresponds to a configuration input).
Lott does not appear to explicitly disclose an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field.
However, Jesudoss teaches an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field (see Jesudoss col. 9 L43-47 and Fig. 2: at step ST208, validation rules are applied, and at step ST210, an indication of a validation result is returned to the input panel).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott to include the teachings of Jesudoss because it enables decoupling of data validation logic from a software application, allowing the validation rules to change without requiring a change in the software application (see Jesudoss col. 1 L19-30 and col. 2 L23-43).
Lott as modified by Jesudoss does not appear to explicitly disclose an indicator element region that renders in at least one cell feedback.
However, Rothermel teaches an indicator element region that renders in at least one cell feedback (see Rothermel col. 9 L1-7, col. 13 L3-20, and Fig. 12: feedback about validation results of spreadsheet cells is provided to a user by a visual indicator in each cell, such as coloring or shading of the cell).
Research has determined that it is important to place certain constraints on the visual representation of feedback in spreadsheet environments. Among these constraints is the use of a conservative amount of screen space so that the visual representation of feedback does not significantly decrease the number of cells that can be displayed (see Rothermel col. 17 L64 to col. 18 L52). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss to include the teachings of Rothermel because supplying feedback by altering cells’ borders, shading, or color provides visual representation of the feedback without requiring any additional screen space (see Rothermel col. 17 L64 to col. 18 L52).

As to claim 27, see the rejection of claim 3 above.

As to claim 28, see the rejection of claim 4 above.

As to claim 29, see the rejection of claim 2 above.

As to claim 30, see the rejection of claim 14 above.

As to claim 31, see the rejection of claim 18 above.

As to claim 32, Lott teaches a computing system for testing data, the computing system including (see Lott paragraph 0002: the invention is embodied as a computer-implemented system):
means for rendering, on a user interface module, a configurable two-dimensional grid comprising a plurality of cells arranged as a plurality of rows and columns (see Lott paragraph 0057 and Fig. 7: rule editor 300 comprises Boolean Condition grid 701, which is a two-dimensional grid that has rows and columns), with a first of the plurality of rows and columns corresponding to one or more validation rules (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a first axis that represents data values that are either required or prohibited; Note: Lott’s data values that are either required or prohibited correspond to the claimed validation rules) and a second one of the plurality of rows and columns corresponding to fields of a plurality of elements of a dataset (see Lott paragraph 0057 and Fig. 7: Boolean Condition grid 701 has a second axis that represents fields of the data being validated); and
means for validating data included in one or more of the fields based on data received through the user interface module (see Lott paragraphs 0016 and 0048: rules entered by the user into rule editor 300 are transformed by automated code generator 330 into Extensible Stylesheet Language Transform (XSLT) documents or Java code, which is then used by production environment 360 to validate data);
wherein at least one cell of the plurality of cells, corresponding to respective at least one column and at least one row from the plurality of rows and columns, including:
an input element region that receives in the at least one cell an input parameter to configure a respective at least one rule of the one or more validation rules (see Lott paragraph 0057 and Fig. 7: cells in Boolean Condition Grid 701 accept “P” for a prohibited combination, “R” for a required combination, or remain blank; Note: inputting into a cell “P” for prohibited or “R” for required, as taught by Lott, corresponds to a configuration input).
Lott does not appear to explicitly disclose an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field.
However, Jesudoss teaches an indicator element region that renders feedback resulting from application of at least one rule to data in at least one field (see Jesudoss col. 9 L43-47 and Fig. 2: at step ST208, validation rules are applied, and at step ST210, an indication of a validation result is returned to the input panel).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott to include the teachings of Jesudoss because it enables decoupling of data validation logic from a software application, allowing the validation rules to change without requiring a change in the software application (see Jesudoss col. 1 L19-30 and col. 2 L23-43).
Lott as modified by Jesudoss does not appear to explicitly disclose an indicator element region that renders in at least one cell feedback.
However, Rothermel teaches an indicator element region that renders in at least one cell feedback (see Rothermel col. 9 L1-7, col. 13 L3-20, and Fig. 12: feedback about validation results of spreadsheet cells is provided to a user by a visual indicator in each cell, such as coloring or shading of the cell).
Research has determined that it is important to place certain constraints on the visual representation of feedback in spreadsheet environments. Among these constraints is the use of a conservative amount of screen space so that the visual representation of feedback does not significantly decrease the number of cells that can be displayed (see Rothermel col. 17 L64 to col. 18 L52). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss to include the teachings of Rothermel because supplying feedback by altering cells’ borders, shading, or color provides visual representation of the feedback without requiring any additional screen space (see Rothermel col. 17 L64 to col. 18 L52).

As to claim 33, see the rejection of claim 3 above.

As to claim 34, see the rejection of claim 4 above.

As to claim 35, see the rejection of claim 2 above.

As to claim 36, see the rejection of claim 14 above.

As to claim 37, see the rejection of claim 18 above.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lott, Jesudoss, and Rothermel as applied to claim 2 above, and further in view of Naimat et al. (U.S. Patent Application Publication No. 20050060313 A1, hereinafter referred to as Naimat).
As to claim 15, Lott as modified by Jesudoss and Rothermel does not appear to explicitly disclose a numeric indicator configured to display a number of invalid results, the number of invalid results determined by applying at least one rule to data included in an associated field for all of a plurality of elements of a dataset.
However, Naimat teaches a numeric indicator configured to display a number of invalid results, the number of invalid results determined by applying at least one rule to data included in an associated field for all of a plurality of elements of a dataset (see Naimat paragraph 0040 and Fig. 5: user interface 20 comprises the web page 80 shown in Fig. 5, which displays the results of applying a set of rules for validating data; the results include a display of both the number of records that passed the rule and the percentage of records that passed the rule; and see Naimat paragraph 0006: in an embodiment of the invention, the rules defined by the user are validation rules;  Note: given that the invention is operable to apply validation rules to a given data source, the number and percentage of records that passed the rule is interpreted as the number and percentage of valid records).
Rothermel teaches providing visual indication of validation results through the use of coloring cells in a spreadsheet (see Rothermel col. 3 L1-8, col. 9 L1-7, col. 13 L3-20), and Rothermel further contemplates that, in order to give the user more exact information, the visual indicator could be provided as a thermometer-like indicator on the border of a cell (see Rothermel col. 18 L44-46). However, even more exact information about the validation results, i.e. the exact number of valid results, could be provided to the user with a numeric indicator, as taught by Naimat (see Naimat paragraph 0040 and Fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss and Rothermel to include the teachings of Naimat because providing a numeric indicator gives the user more exact information about the validation results.
Lott as modified by Jesudoss, Rothermel, and Naimat does not appear to explicitly disclose wherein the indicator for indicating feedback includes a numeric indicator which is configured to display a number of invalid results.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention that displaying the number of valid records and the percentage of valid records as taught by Naimat (see Naimat paragraph 0040) is sufficient information to compute using elementary arithmetic the number of invalid records. Seeing the number of invalid results would allow a user to quickly ascertain which fields of the data are producing the most invalid results. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss, Rothermel, and Naimat to compute and display the number of invalid results because this would make the process of error correction easier for the user.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lott, Jesudoss, and Rothermel as applied to claim 2 above, and further in view of Abdalla, Samuel (U.S. Patent Application Publication No. 20010007959 A1, hereinafter referred to as Abdalla).
As to claim 16, Lott as modified by Jesudoss and Rothermel teaches does not appear to explicitly disclose wherein a subset of cells, from the plurality of cells, extending along a row from the plurality of rows and columns includes a first cell associated with a first validation rule and a second cell associated with a second validation rule, the second validation rule being different from the first validation rule.
However, Abdalla teaches wherein a subset of cells, from the plurality of cells, extending along a row from the plurality of rows and columns includes a first cell associated with a first validation rule and a second cell associated with a second validation rule, the second validation rule being different from the first validation rule (see Abdalla paragraph 0020, Fig. 1a, and Fig. 3: the system enables entering multiple different validation rules to blocks of cells within a column of grid).
Lott teaches a grid-based interface for entering data validation rules in which a particular column corresponds to a particular data value and rows intersecting the particular column correspond to different data fields that are checked for presence of the particular data value (see Lott paragraph 0057 and Fig. 7). However, different cells of a column of the data can have different data types and hence be subject to different rules, but Lott does not appear to explicitly disclose a technique to allow different rules to apply to cells within a given column. Abdalla teaches a technique for allowing different blocks of cells in a column to each have their own distinct rules (see Abdalla paragraph 0020, Fig. 1a and Fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss and Rothermel to include the teachings of Abdalla because it would enable different rules to be applied to different ranges of cells in the two-dimensional grid, enhancing the flexibility of the system.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lott, Jesudoss, and Rothermel as applied to claim 2 above, and further in view of Cesare et al. (U.S. Patent Application Publication No. 20050262121 A1, hereinafter referred to as Cesare).
As to claim 17, Lott as modified by Jesudoss and Rothermel teaches does not appear to explicitly disclose wherein the input element region of the at least one cell is configured to receive a value to replace an existing value in a corresponding field in response to an invalid result when the respective at least one rule is applied to an existing value in the corresponding field.
However, Cesare teaches wherein the input element region of the at least one cell is configured to receive a value to replace an existing value in a corresponding field in response to an invalid result when the respective at least one rule is applied to an existing value in the corresponding field (see Cesare paragraph 0065 and Fig. 8b: a rule for validating data specifies that values less than 100 are considered invalid and should be replaced by the value 100; and see Cesare paragraph 0054: a user specifies clean operations in a graphical user interface (GUI); and see Cesare paragraph 0012: the system is operable to perform validation of data for storage in a data warehouse; Note: the specification of clean operations is interpreted as inputting of rules; Note also: Lott provides the concept of a two-dimensional grid of cells).
In the process of data validation, it is possible that certain data fields that contain many validation errors are suitable for correction by a simple substitution or transformation of the data in these fields. In such instances, it would be advantageous to have the data validation system automatically perform those substitutions and transformations because that would be much more efficient than having a user perform them manually. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Lott as modified by Jesudoss and Rothermel to include the teachings of Cesare because combining the data substitution and transformation functionality of Cesare with the data validation system of Lott would make correcting invalid data more efficient and easier for the user.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to specifying and applying rules to data.
a.	Lee et al.; “Method and system for estimating financial benefits of packaged application service projects”; U.S. PGPub. No. 20080312979 A1.
Teaches a two-dimensional grid interface for entering data validation rules (see para. 0139 and Fig. 3).
b.	Gould et al.; “Editing and Compiling Business Rules”; U.S. PGPub. No. 20080256014 A1.
Teaches a two-dimensional grid interface for entering data validation rules (see para. 0031 and Fig 2A).
c.	Roth et al.; “Using a data mining algorithm to discover data rules”; U.S. PGPub. No. 20080140602 A1.
Teaches that data validation rules are usually discovered from bad data records resulting in problems (see para. 0006).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163              


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163